Citation Nr: 0925580	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-06 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to August 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Veteran testified at a May 2009 Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the Veteran's claim of service 
connection for a left shoulder disability warrants further 
development.
 
The Veteran has been diagnosed as having post-operative left 
shoulder strain and tendonitis.  He contends that the lifting 
and moving of heavy objects during his military service 
caused his left shoulder disability.  In particular, he 
reports that he was assigned to the print shop where he was 
responsible for removing equipment.  Specifically, he 
reported an incident in 1997 in which he dropped a daylight 
camera and that he felt his shoulder pop.

Although the Veteran's service treatment records do not 
document any complaints or treatment involving the left 
shoulder, the Board finds his testimony regarding an in-
service left shoulder injury to be credible.

In an October 2007 statement, the Veteran's private physician 
concluded that his left shoulder disorder was due to the 
reported injury to his shoulder.   

The Board notes that during the development of his left 
shoulder claim, the Veteran also sought a claim of service 
connection for traumatic brain injury.  In a December 2008 
rating decision, the RO granted service connection for 
traumatic brain injury which included minimal weakness of the 
left arm.  On VA neurological examination in October 2008, 
the examiner concluded that the Veteran's rotator cuff injury 
and other injuries of the left shoulder were not related to 
his in-service head injury.

The Veteran underwent a VA orthopedic examination in 
September 2008; however, that examiner was specifically asked 
to comment on the relationship between the Veteran's left 
shoulder disorder and his in-service head injury.  The 
examination report revealed that the examiner thoroughly 
reviewed the Veteran's claims folder, but a nexus opinion as 
to the relationship between the Veteran's current left 
shoulder disorder and his active duty service was not 
obtained.  Therefore, the Veteran should be afforded another 
VA examination in order to determine whether the Veteran's 
left shoulder disorder is related to his left shoulder injury 
in service.  The examiner should take into account the 
Veteran's entire medical history, address his contentions and 
provide a complete rationale for any opinion provided.  See 
38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (holding that once the VA undertakes the effort to 
provide an examination when developing a service connection 
claim, even if not statutorily obligated to do so, he must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the Veteran 
for an orthopedic examination to determine 
the nature and etiology of any current 
left shoulder disability.  All indicated 
tests should be accomplished.  The claims 
folder must be made available to the 
examiner.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e. a 50% or greater 
likelihood) that any current left shoulder 
disability is related to the injury in 
service as described by the Veteran.  

2.  After conducting any additional 
indicated development, the AMC should 
again review the record.  If the benefit 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

